internal_revenue_service number release date cc ita tl-n-5008-00 uilc date internal_revenue_service national_office field_service_advice memorandum for associate area_counsel cc lm rfp chi attn christa a gruber from associate chief_counsel cc ita subject treble damage payments under the antitrust laws disclosure statement this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend a b c date date date date date date date u s court a u s court b dollar_figurea dollar_figureb dollar_figurec dollar_figured issue whether payments made by a to b and c to settle a pending and an anticipated civil suit respectively arising from alleged price-fixing and antitrust violations are deductible in full conclusion a’s deduction for a payment to b to settle a pending civil suit under sec_4 of the clayton act is limited by sec_162 but a’s payment to c to settle an anticipated civil suit may be deducted in full facts on date a pled guilty to two counts of a two-count criminal information filed in u s court a charging a with two violations of the sherman antitrust act relating to sales of point-of-purchase displays to b and c the information asserted a conspiracy in unreasonable restraint of interstate trade and commerce concluding in date u s court a imposed a fine of dollar_figurea a and the united_states agreed in light of pending antitrust treble damage litigation in u s court b between a and b and likely antitrust treble damage litigation in u s court a between a and c that an order of restitution would not be appropriate a and b entered into a settlement agreement on date whereby a agreed to pay b dollar_figureb in seven installments over seven years six of which installments would pay off a promissory note given by a to b for a portion of the amount due no interest or legal fees were included in the agreement a subsequently made two payments to b on date and date in complete satisfaction of the liability and the promissory note between a and b was cancelled on date a entered into a settlement agreement and release with c whereby a agreed to pay c dollar_figurec and dollar_figured to c’s law firm in complete satisfaction of all claims arising from relating to or resulting from matters alleged or investigated in the justice_department action the justice_department action refers to the above-mentioned criminal case and the criminal antitrust investigation of the point-of-purchase display industry the agreement and release provided that each party shall bear its own costs and expenses in reaching the agreement on date a made payments to c in accordance with the settlement agreement for the year ended date a deducted the total amount of all settlement payments made to b and c resulting in an nol carry-back in almost the full amount of the settlement payments a characterized the nol as a specified liability pursuant to sec_172 and carried it back to each of the ten prior years the revenue_agent is proposing disallowance of the deduction pursuant to sec_162 law sec_162 provides that if in a criminal proceeding a taxpayer is convicted of a violation of the antitrust laws or his plea of guilty or nolo contendere to an indictment or information charging such a violation is entered or accepted in such a proceeding no deduction shall be allowed under subsection a for two-thirds of any amount_paid or incurred- on any judgment for damages entered against the taxpayer under sec_4 of the clayton act or in settlement of any_action brought under such sec_4 on account of such violation or related violation sec_1_162-22 provides that an amount may be considered as paid in settlement of an action even though the action is dismissed or otherwise_disposed_of prior to such settlement or the complaint is amended to eliminate the claim with respect to the violation or related violation analysis for both settlement payments at issue a meets the first requirement of sec_162 which is a criminal conviction of a violation of the antitrust laws or a plea of guilty or nolo contendere to an indictment or information it is the second part of the law which brings two different results for a’s payments to b and c the analysis is straightforward and based on the unambiguous words in the statute sec_162 imposes the two-thirds limitation on a deduction of any amount_paid or incurred in settlement of any_action brought under sec_4 the settlement cannot relate to an anticipated action it must be an action brought the payment to b is subject_to the two-thirds limitation as the payment was made to settle civil antitrust litigation between the parties the settlement with c though clearly stemming from the criminal antitrust investigation and the information to which a pled guilty did not settle an action brought under sec_4 in s rept no 1969_3_cb_597 the committee discusses the criminal underpinning for the partial denial of the deduction the criminal requirement of sec_162 has been met in this case with respect to the payment to c but the requirement for a civil_action has not been met the senate report states i t is provided that if a taxpayer is convicted in a criminal proceeding for the violation of the federal antitrust laws or pleads guilty or nolo contendere then no deduction is to be allowed for two-thirds of any amount_paid on any judgment for damages against the taxpayer or for settlement of any_action brought under sec_4 of the clayton antitrust act id there is nothing in the legislative_history for sec_162 which indicates any legislative intent to forego the requirement for a civil_action brought under the clayton act rather sec_1_162-22 does extend the scope of the statute but only to settlements of actions brought which are no longer active at the time the settlement is made that is the regulation applies the two-thirds limitation to settlements of an action that has been dismissed or otherwise_disposed_of prior to the settlement and to settlements where the claim has been amended to eliminate the requisite claim prior to the settlement it is our opinion that sec_162 does not apply to civil settlements where no civil_action has been brought as discussed above the statute is unambiguous on this point further the government lost this exact issue in 84_tc_1319 aff’g another issue 806_f2d_263 9th cir unpublished table decision in fisher the court held that sec_162 does not apply to amounts paid prior to the commencement of an action under sec_4 of the clayton act the court read the plain language of sec_162 as requiring an action brought under sec_4 of the clayton act in order to trigger the two-thirds disallowance because the claimant in fisher settled with the taxpayer prior to filing a complaint under the clayton act the court held that sec_162 did not apply to the payments made to the claimant in this case since c did not commence a civil_action under sec_4 of the clayton act against a a’s settlement payment to c is fully deductible heather maloy by clifford m harbourt senior technician reviewer branch income_tax accounting
